Appeal from decision, Supreme Court, Bronx County (John A. Barone, J.), entered March 12, 2012, which denied plaintiffs motion, pursuant to CPLR 4404 (a), seeking to set aside the verdict and a new trial on the issue of liability, and directed the parties to settle judgment on notice, unanimously dismissed, without costs, as taken from a nonappealable paper.
The appeal is dismissed, as no appeal lies from a decision, or an appealed paper directing the settlement of a judgment (see CPLR 5512 [a]; Gunn v Palmieri, 86 NY2d 830 [1995]; Leser v Penido, 96 AD3d 578 [1st Dept 2012]). Moreover, plaintiffs right to a direct appeal from any order denying a motion to set aside the verdict terminated with the entry of a judgment (see CPLR 5501; Matter ofAho, 39 NY2d 241, 248 [1976]). Concur— Andrias, J.E, Sweeny, Freedman, Feinman and Gische, JJ.